Citation Nr: 0501252	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-09 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for the residuals of a fracture of the left femur, 
status post left total hip arthroplasty.

2.  Entitlement to a disability rating in excess of 
30 percent for a varus deformity of the left leg, status post 
left total knee arthroplasty.

3.  Entitlement to service connection for peripheral 
radiculopathy in the left leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to April 
1959.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied the 
benefits sought on appeal.  The veteran perfected an appeal 
of that decision.

In a November 2001 rating decision the RO denied entitlement 
to service connection for chronic obstructive pulmonary 
disease.  The veteran did not appeal that decision.  In a May 
2003 statement he again raised the issue of entitlement to 
service connection for a pulmonary disorder, which he claims 
to be related to a pneumothorax that he had in service.  
Likewise, in an October 1981 rating decision the RO denied 
entitlement to service connection for a low back disorder.  
In an August 1998 statement the veteran again raised the 
issue of entitlement to service connection for a low back 
disorder, which he claims to be secondary to the service-
connected left hip and knee disabilities.  The RO has not yet 
developed or adjudicated these claims, in terms of whether 
new and material evidence has been received to reopen the 
previously denied claims.  Thus, the issues of whether new 
and material evidence has been received to reopen the claims 
for service connection for a pulmonary disorder and service 
connection for a back disorder secondary to service-connected 
conditions, have not yet been addressed by the RO, and are 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and still pending before VA on that date.  
See VAOPGCPREC 7-03.  Because the veteran's claim was pending 
at the RO in November 2000, the VCAA is applicable to his 
claim.

In Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
held that adequate notice requires a claimant to be informed 
of what he must show to prevail in a claim, what information 
and evidence he is responsible for providing, and what 
evidence VA will secure.  Although the RO informed the 
veteran in a May 2001 notice of the evidence required to 
establish entitlement to service connection, the RO has not 
informed him of the evidence needed to show entitlement to 
increased ratings for the left hip and knee disabilities.  
The Board finds, therefore, that remand of the case is 
required.

In addition, the available evidence indicates that the 
veteran is receiving ongoing treatment for his disabilities 
from the VA medical center (MC).  Records subsequent to 
January 2003 have not been associated with the claims file.  
The VA treatment records are deemed to be evidence of record, 
and a determination on the merits of the veteran's appeal 
should not be made without consideration of that evidence.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The veteran was most recently given a compensation 
examination in November 2000.  His representative has 
asserted that, given the period of time that has elapsed 
since that examination, a more current examination should be 
provided.  The Board concurs with that request.

The representative also contends that the November 2000 
examination report is not adequate for rating purposes 
because the examiner did not provide an opinion on whether 
the veteran's complaints of pain in the left lower extremity 
are due to the service-connected left hip and knee 
disabilities, or the nonservice-connected sciatic neuropathy.  
He further argues that the examination is not adequate 
because the examiner did not provide an opinion on whether 
the neuropathy is secondary to the hip and knee disabilities.  
A review of the VA treatment records shows, however, that the 
veteran has undergone numerous neurologic and orthopedic 
examinations and electromyography (EMG) and nerve conduction 
studies (NCS) that resulted in the conclusion that the pain 
in the left lower extremity is due to sciatic neuropathy that 
is secondary to degenerative disc disease of the lumbar 
spine, not the left hip and knee disabilities.  The Board 
finds, therefore, that the representative's assertion that a 
new examination is required on this issue is without merit.

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the left hip 
and knee disorders since January 2003.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  Specifically, the 
RO should obtain the veteran's treatment 
records from the VAMC in Pittsburgh, 
Pennsylvania.  

3.  The RO should provide the veteran a 
VA medical examination in order to 
document the current severity of the left 
hip and knee disabilities.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should conduct an 
examination of the left lower extremity 
and provide a diagnosis for any pathology 
found.  The examiner should also document 
all functional limitations resulting from 
the service-connected left hip and knee 
disabilities, and distinguish any 
functional loss that is due to a 
nonservice-connected disorder, including 
sciatic neuropathy and/or degenerative 
disc disease of the lumbosacral spine.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

